Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146845                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 146845
                                                                     COA: 311083
                                                                     Wayne CC: 11-012362-FC
  DANIEL MCCULLOUGH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 17, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
           s0826
                                                                                Clerk